Title: To George Washington from Henry Knox, 8 August 1794
From: Knox, Henry
To: Washington, George


               
                  Sir,
                  War department August 8. 1794
               
               There are about two hundred recruits who may be ordered to the frontiers. I have directed those Eastward of NewYork to move forward and those at New York to hold themselves in readiness
                  
                  to move when directed—These recruits may be wanted at the place of the intended rendezvous.
               Colonel Hamilton will take your further orders respecting them.  I have the honor to be with perfect respect Your obedient servant
               
                  H. Knox secy of War
               
            